Citation Nr: 0802986	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  05-28 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a skin rash, to 
include as a result of exposure to Agent Orange and secondary 
to diabetes mellitus. 

2.  Entitlement to service connection for hypertension, to 
include as a result of exposure to Agent Orange and secondary 
to diabetes mellitus. 

3.  Entitlement to service connection for a urinary tract 
problem, to include as a result of exposure to Agent Orange.  

4.  Entitlement to service connection for a digestive 
disorder, to include as a result of exposure to Agent Orange.  
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Cleveland, Ohio (hereinafter RO).  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
period of presumed exposure to Agent Orange by regulation.  

2.  There is no competent evidence demonstrating that the 
veteran has a skin rash that was incurred in service, to 
include as a result of exposure to Agent Orange.  

3.  There is no competent medical demonstrating that the 
veteran has a skin rash as a result of diabetes, to include 
as a result of medication for diabetes. 

4.  There is no competent evidence demonstrating that the 
veteran has hypertension as a result of service, to include 
as a result of exposure to Agent Orange.  

5.  There is no competent medical demonstrating that the 
veteran has hypertension as a result of diabetes, to include 
as a result of medication for diabetes. 

6.  There is no competent evidence demonstrating that the 
veteran has a urinary tract problem as result of service, to 
include as a result of exposure to Agent Orange.  

7.  There is no competent evidence demonstrating that the 
veteran has a digestive disorder as a result of service, to 
include as a result of exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  A skin rash was not incurred in or aggravated by service 
and may not be presumed to have been so incurred; a skin rash 
is not proximately due to or the result of diabetes.  38 
U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309(e), 3.310 (2007). 

2.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been so incurred; 
hypertension is not proximately due to or the result of 
diabetes.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2007).  

3.  A urinary tract problem was not incurred in or aggravated 
by service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(e) (2007). 

4.  A digestive disorder was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims adjudicated below, VA 
has met the notification and assistance duties under 
applicable statute and regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  With 
regard to the duty to notify, prior to initial adjudication, 
a letter dated in January 2004 satisfied the duty to notify 
provisions.  As for the duty to assist, the veteran's service 
medical records have been obtained, along with private 
medical records.  There is no indication from the veteran's 
testimony at the December 2007 before the undersigned or in 
the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Service connection may be granted for disability resulting 
from personal injury or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
or disease contracted during such service.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are some 
disabilities, including cardiovascular disorders to include 
hypertension and peptic ulcers, for which service connection 
may be presumed if the disorder is manifested to a degree of 
10 percent or more within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The law provides that "a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).  

Regulations provide that if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders:  
chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes mellitus (also known as Type II 
diabetes mellitus or adult-onset diabetes),  Hodgkin's 
disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Additionally, service connection is warranted for a 
disability which is aggravated by, proximately due to, or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310.  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  When service connection is thus established for a 
secondary disorder, the secondary condition is considered a 
part of the original disability.  Id.  

The veteran has claimed that he developed a skin rash, 
hypertension, urinary tract problems and a digestive disorder 
as a result of service.  He has alternatively claimed that he 
developed a skin rash and hypertension due to diabetes; in 
particular, medication prescribed for diabetes.  Thus, as 
service connection is in effect for diabetes, the issue of 
entitlement to service connection for a skin disability and 
hypertension as secondary to diabetes is also for 
consideration.  

As the veteran served in Vietnam, and there is no affirmative 
evidence of non-exposure, he is presumed to have been exposed 
to Agent Orange during service.  38 U.S.C.A. § 1116(f) 
(2007).  However, none of the disabilities for which service 
connection is claimed addressed below is listed as a 
condition that is presumed to have been the result of 
exposure to Agent Orange that are listed at 
38 C.F.R. § 3.309(e) (2007).  In this regard, the Board notes 
that the claim for a urinary tract disorder contemplated 
herein is distinct from the claim for service connection for 
prostate cancer which was denied by November 2005 rating 
decision and that is not before the Board.  In addition to 
the foregoing presumption provisions, the U.S. Court of 
Appeals for the Federal Circuit has determined that a veteran 
is not precluded from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The Court has specifically held that 
the provisions of Combee are applicable in cases involving 
Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 
167 (1999).  Thus, presumption is not the sole basis for 
awarding service connection for disabilities claimed to have 
been the result of exposure to Agent Orange.    

The service medical records, including the August 1968 
separation examination, do not reflect any evidence of a skin 
rash, a clinical diagnosis of hypertension, or urinary tract 
problems.  Gastritis was diagnosed in July 1968, and the 
veteran did refer to having stomach trouble on a medical 
history compiled at separation.  However, the August 1968 
separation examination did not reflect a stomach disability.  
The veteran did report having a history of frequent 
indigestion and hypertension on a medical history compiled 
prior to service entrance in May 1966.  

The examination at that time did not reveal a stomach 
disorder but the veteran's blood pressure was recorded at 
142/108.  However, a recheck of the veteran's blood pressure 
in September 1966 at the time of entrance to service showed 
blood pressure readings at 140/86, 138/80 and 138/74.  Upon 
separation from service, blood pressure was recorded at 
136/84.  

The post service evidence includes reports from the following 
private clinical treatment.  With respect to a skin disorder, 
records from dermatologic treatment from March 1985 to April 
2002 reflect diagnoses to include tinea cruris and tinea 
pedis.  Dermatophytosis was diagnosed on a July 2001 clinical 
record and August 2001 clinical records indicated the veteran 
took Lotrisone daily for dermatophytosis of the feet.  Other 
clinical records dated in 2001 and 2002 reflected diagnoses 
of eczema and dermatophytosis of the feet. 


With respect to hypertension, a July 1986 report reflected a 
previous history of "questionable hypertension."  The 
veteran's blood pressure was recorded at 120/82 at that time.  
The impression was probable essential hypertension, and he 
was prescribed Dyazide.  The veteran underwent cardiac 
testing in August 1986 to assess hypertensive response.  
Thereafter, clinical records dated from the January 1987 to 
the present time reflect treatment for or diagnoses of 
hypertension. 

With respect to urinary tract problems, an April 2001 
intravenous pyelogram was normal except for moderate 
prostatic enlargement with a "very large" post-voiding 
residual bladder volume and a right sided bladder 
diverticulum.  Private clinical records dated in 2002 and 
2003 reflecting treatment for obstructive urinary symptoms 
which the veteran sated in April 2002 he had been suffering 
from for approximately 6 months.  It was reported that there 
was a history of urinary retention and a urethral dilation in 
the past.  The diagnoses include benign prostatic 
hypertrophy.  

In August 1997, the veteran was seen for upper abdominal pain 
with a reported history of previous acid peptic disease.  The 
assessment at that time included acid peptic disease, 
gastroesophageal reflux, and grade I esophagitis.  A July 
2001 esophagogastroduodenoscopy revealed moderate nonatrophic 
chronic gastritis.  An October 2003 VA clinical record 
revealed an impression that included acid peptic disease and 
irritable bowel syndrome.  

While the above post service clinical records reflect 
treatment for a variously diagnosed skin disorder, 
hypertension, and urinary and digestive problems, none of 
these records contain a medical opinion or finding linking 
any such disability to service.  These reports also do not 
include any clinical opinions or findings linking a current 
skin disability or hypertension to diabetes or medication for 
diabetes, and there is no competent evidence demonstrating a 
clinical diagnosis of hypertension or an ulcer within one 
year of service separation.  As for the veteran's assertions, 
including in testimony to the Board at the December 2007 
hearing, linking the disabilities at issue to service or 
diabetes, such assertions cannot be used to establish a claim 
as a layperson is not qualified to render a medical opinion 
regarding the etiology of disorders and disabilities.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (finding that 
competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  As such, the Board concludes that the claims for 
service connection for a skin disorder, hypertension, and 
urinary and digestive problems must be denied.  Hickson, 
supra. 
 
Finally, in reaching these decisions, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claims 
for service connection for a skin disorder, hypertension, and 
urinary tract and digestive problems, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
ORDER

Service connection for a skin rash, to include as a result of 
exposure to herbicides and secondary to diabetes mellitus, is 
denied. 

Service connection for hypertension, to include as a result 
of exposure to herbicides and secondary to diabetes mellitus, 
is denied. 

Service connection for a urinary tract problem, to include as 
a result of exposure to herbicides, is denied. 

Service connection for a digestive disorder, to include as a 
result of exposure to herbicides, is denied.  



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


